Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
2. Claims 1-48, 57, 58 are canceled. Claims 49, 54 are amended. Claims 51, 52 are withdrawn. 
Claims 49, 50, 53, 54, 55, 56, 59, 60 are under consideration.

Information Disclosure Statement
3. The information disclosure statement (IDS) was submitted on 8/2/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4. (previous rejection, withdrawn) Claims 49, 50, 55, 56, 59 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11 of U.S. Patent No. 10072251.
Applicant contends: claims, 49, 56 have been amended; the claims are patentably distinct.
In view of applicant’s amendments, the rejection is withdrawn.

5. (previous rejection, withdrawn) Claims 53, 60 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11 of U.S. Patent No. 10072251 as applied to claims 49, 50, 55, 56, 59 above and further in view of Snyder et al. (US20020151509; previously cited).
In view of the withdrawal of the rejection over claims 1-8, 11 of U.S. Patent No. 10072251 on which the instant rejection depends, the instant rejection is also withdrawn.

6. The instant claims are free of the art as to the elected species (SEQ ID NO: 97) as well as SEQ ID NOs: 99, 102, 104-108. Thus, the search is herein extended to additional species (See MPEP 2117).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7. (new rejection) Claims 49, 50, 53, 55, 56, 59 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wilson et al. (WO2005033321A2)(cited in applicant’s IDS submitted 5/15/2020)
See claims 49, 50, 53, 55, 56, 59 as submitted 8/2/2022.
Wilson et al. teaches: AAV vector (p. 2); with amino acid sequence of adeno-associated virus protein, including SEQ ID NO: 123, which has 100% identity with instant SEQ ID NO: 109 (See Result 1 of STIC Sequence Search Result 20210920_114456_us-16-870-816-109.align250.rag)(as recited in claim 49); for delivery of heterologous gene (p. 23), that encodes protein (p. 26)(as recited in claim 50); tissue specific promoter (p. 30)(as recited in claim 53); composition (p. 2)(as recited in claim 55), for administration (p. 2)(as recited in claim 56).
As to claim 59, such kit language is not considered to distinguish the product (See MPEP 2112.01: Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


8. (new rejection) Claim 60 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al. as applied to claims 49, 50, 53, 55, 56, 59 above, and further in view of Snyder et al. (US20020151509; previously cited).
See claim 60 as submitted 8/2/2022.
See the teachings of Wilson et al. above.
Wilson et al. does not teach: syringe.
Snyder et al. teaches: rAAV vectors for delivering transgene [0035]; delivery via syringe [0154].
One of ordinary skill in the art would have been motivated to use components as taught by Snyder et al. with the rAAV as recited in Wilson et al. Wilson et al. recites rAAV comprising transgene for delivery, and Snyder et al., which also teaches rAAV comprising transgene for delivery, teaches components known and used in the art with rAAV comprising transgene.
One of ordinary skill in the art would have had a reasonable expectation of success for using components as taught by Snyder et al. with the rAAV as recited in Wilson et al. There would have been a reasonable expectation of success given the underlying materials (rAAV as taught by Snyder et al. and Wilson et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9. (new rejection) Claims 49, 55, 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 7906111. 
See claims 49, 55, 56 as submitted 8/2/2022.
Claims 1-7 of U.S. Patent No. 7906111 recite a non-naturally occurring adeno-associated virus (AAV) comprising an AAV9 capsid wherein the AAV9 capsid comprises AAV9 capsid proteins with an amino acid sequence selected from the group consisting of: the amino acids (aa) 1 to 736 of SEQ ID NO:123; the aa 138 to 736 of SEQ ID NO: 123; and the aa 203 to 736 of SEQ ID NO: 123, said AAV further comprising a minigene having AAV inverted terminal repeats and a transgene comprising a heterologous gene operably linked to regulatory sequences which direct expression of the heterologous gene in a host cell; SEQ ID NO: 123, which has 100% identity with instant SEQ ID NO: 109 (See Result 1 of STIC Sequence Search Result 20210920_114457_us-16-870-816-109.align250.rapbm).
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 49, 55, 56 and claims 1-7 of U.S. Patent No. 7906111 recite a recombinant adeno-associated virus (rAAV) comprising: (i) an adeno-associated virus (AAV) capsid protein comprising an amino acid sequence SEQ ID NO: 109; and (ii) a heterologous transgene.

10. (new rejection) Claims 50, 53, 59, 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 7906111 as applied to claims 49, 55, 56 above and further in view of Snyder et al. (US20020151509; previously cited).
See claims 50, 53, 59, 60 as submitted 8/2/2022.
See the teachings of claims 1-7 of U.S. Patent No. 7906111 above.
Claims 1-7 of U.S. Patent No. 7906111 do not teach: gene; promoter; syringe.
Snyder et al. teaches: rAAV vectors for delivering transgene [0035]; tissue specific promoter [0118]; protein [0120]; delivery via syringe [0154].
One of ordinary skill in the art would have been motivated to use components as taught by Snyder et al. with the rAAV as recited in claims 1-7 of U.S. Patent No. 7906111. Claims 1-7 of U.S. Patent No. 7906111 recite rAAV comprising transgene for delivery, and Snyder et al., which also teaches rAAV comprising transgene for delivery, teaches components known and used in the art with rAAV comprising transgene.
One of ordinary skill in the art would have had a reasonable expectation of success for using components as taught by Snyder et al. with the rAAV as recited in claims 1-7 of U.S. Patent No. 7906111. There would have been a reasonable expectation of success given the underlying materials (rAAV as taught by Snyder et al. and claims 1-7 of U.S. Patent No. 7906111) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

11. (new rejection) Claims 49, 50, 55, 56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 27, 28, 33, 49-41, 46-49, 52 of copending Application No. 15/747801.
See claims 49, 50, 55, 56 as submitted 8/2/2022.
Claims 1, 4, 27, 28, 33, 49-41, 46-49, 52 of copending Application No. 15/747801 recite a recombinant AAV (rAAV) comprising: an AAV9 capsid protein having a sequence comprising SEQ ID NO: 1 and a nucleic acid comprising a cytomegalovirus enhanced chicken B-actin promoter operably linked to a transgene and two AAV2 inverted terminal repeats (ITRs), wherein the ITRs flank the transgene, wherein the transgene encodes wild-type DNase I consisting of the amino acid sequence set forth in SEQ ID NO: 10; SEQ ID NO: 1, which has 100% identity with instant SEQ ID NO: 109 (See Result 74 of STIC Sequence Search Result 20210920_114457_us-16-870-816-109.align250.rapbm).
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 49, 50, 55, 56 and claims 1, 4, 27, 28, 33, 49-41, 46-49, 52 of copending Application No. 15/747801 recite a recombinant adeno-associated virus (rAAV) comprising: (i) an adeno-associated virus (AAV) capsid protein comprising an amino acid sequence SEQ ID NO: 109; and (ii) a heterologous transgene (protein).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12. (new rejection) Claims 53, 59, 60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 27, 28, 33, 49-41, 46-49, 52 of copending Application No. 15/747801 as applied to claims 49, 50, 55, 56 above and further in view of Snyder et al. (US20020151509; previously cited).
See claims 53, 59, 60 as submitted 8/2/2022.
See the teachings of claims 1, 4, 27, 28, 33, 49-41, 46-49, 52 of copending Application No. 15/747801 above.
Claims 1, 4, 27, 28, 33, 49-41, 46-49, 52 of copending Application No. 15/747801 do not teach: promoter; syringe.
See the teachings of Snyder et al. above.
One of ordinary skill in the art would have been motivated to use components as taught by Snyder et al. with the rAAV as recited in claims 1, 4, 27, 28, 33, 49-41, 46-49, 52 of copending Application No. 15/747801. Claims 1, 4, 27, 28, 33, 49-41, 46-49, 52 of copending Application No. 15/747801 recite rAAV comprising transgene for delivery, and Snyder et al., which also teaches rAAV comprising transgene for delivery, teaches components known and used in the art with rAAV comprising transgene.
One of ordinary skill in the art would have had a reasonable expectation of success for using components as taught by Snyder et al. with the rAAV as recited in claims 1, 4, 27, 28, 33, 49-41, 46-49, 52 of copending Application No. 15/747801. There would have been a reasonable expectation of success given the underlying materials (rAAV as taught by Snyder et al. and claims 1, 4, 27, 28, 33, 49-41, 46-49, 52 of copending Application No. 15/747801) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

13. (new rejection) Claims 49, 55, 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11426469. 
See claims 49, 55, 56 as submitted 8/2/2022.
Claims 1-20 of U.S. Patent No. 11426469 recite a method for delivering a transgene to prostate tissue, the method comprising: administering to prostate tissue of a subject an effective amount of a recombinant adeno-associated virus (rAAV), wherein the rAAV comprises (i) a wild-type capsid protein comprising an amino acid sequence that is identical to any one of SEQ ID NO: 1 or 3-7, and (ii) an isolated nucleic acid comprising a promoter operably linked to a transgene, and wherein the rAAV infects cells of the prostate tissue; SEQ ID NO: 6, which has 100% identity with instant SEQ ID NO: 109 (See Result 83 of STIC Sequence Search Result 20210920_114457_us-16-870-816-109.align250.rapbm). Further, method of administering product renders the product obvious.
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 49, 55, 56 and claims 1-20 of U.S. Patent No. 11426469 recite a recombinant adeno-associated virus (rAAV) comprising: (i) an adeno-associated virus (AAV) capsid protein comprising an amino acid sequence SEQ ID NO: 109; and (ii) a heterologous transgene.

14. (new rejection) Claims 50, 53, 59, 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11426469 as applied to claims 49, 55, 56 above and further in view of Snyder et al. (US20020151509; previously cited).
See claims 50, 53, 59, 60 as submitted 8/2/2022.
See the teachings of claims 1-20 of U.S. Patent No. 11426469 above.
Claims 1-20 of U.S. Patent No. 11426469 do not teach: gene; promoter; syringe.
See the teachings of Snyder et al. above.
One of ordinary skill in the art would have been motivated to use components as taught by Snyder et al. with the rAAV as recited in claims 1-20 of U.S. Patent No. 11426469. Claims 1-20 of U.S. Patent No. 11426469 recite rAAV comprising transgene for delivery, and Snyder et al., which also teaches rAAV comprising transgene for delivery, teaches components known and used in the art with rAAV comprising transgene.
One of ordinary skill in the art would have had a reasonable expectation of success for using components as taught by Snyder et al. with the rAAV as recited in claims 1-20 of U.S. Patent No. 11426469. There would have been a reasonable expectation of success given the underlying materials (rAAV as taught by Snyder et al. and claims 1-20 of U.S. Patent No. 11426469) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

15. (new rejection) Claims 49, 50, 55, 56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 56-64 of copending Application No. 16/364763.
See claims 49, 50, 55, 56 as submitted 8/2/2022.
Claims 56-64 of copending Application No. 16/364763 recite a method for treating Canavan disease in a subject, the method comprising: intrathecally, intraventricularly, or intravascularly administering a recombinant adeno-associated virus (rAAV) to the subject in an amount effective for transducing oligodendrocytes of the subject with the rAAV, wherein the rAAV comprises: (i) a capsid protein having the amino acid sequence of SEQ ID NO: 8 and (ii) a nucleic acid comprising a promoter operably linked with a region encoding aspartoacylase (ASPA), wherein the ASPA is expressed from the nucleic acid in oligodendrocytes transduced by the rAAV, and wherein the amount of the rAAV is in the range of about 109 
genome copies per subject to about 1016 genome copies per subject; SEQ ID NO: 8, which has 100% identity with instant SEQ ID NO: 109 (See Result 152 of STIC Sequence Search Result 20210920_114457_us-16-870-816-109.align250.rapbm). Further method of using a product renders the product obvious.
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 49, 50, 55, 56 and claims 56-64 of copending Application No. 16/364763 recite a recombinant adeno-associated virus (rAAV) comprising: (i) an adeno-associated virus (AAV) capsid protein comprising an amino acid sequence SEQ ID NO: 109; and (ii) a heterologous transgene (protein).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16. (new rejection) Claims 53, 59, 60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 56-64 of copending Application No. 16/364763 as applied to claims 49, 50, 55, 56 above and further in view of Snyder et al. (US20020151509; previously cited). 
See claims 53, 59, 60 as submitted 8/2/2022.
See the teachings of claims 56-64 of copending Application No. 16/364763 above.
Claims 56-64 of copending Application No. 16/364763 do not teach: promoter; syringe.
See the teachings of Snyder et al. above.
One of ordinary skill in the art would have been motivated to use components as taught by Snyder et al. with the rAAV as recited in claims 56-64 of copending Application No. 16/364763. Claims 56-64 of copending Application No. 16/364763 recite rAAV comprising transgene for delivery, and Snyder et al., which also teaches rAAV comprising transgene for delivery, teaches components known and used in the art with rAAV comprising transgene.
One of ordinary skill in the art would have had a reasonable expectation of success for using components as taught by Snyder et al. with the rAAV as recited in claims 56-64 of copending Application No. 16/364763. There would have been a reasonable expectation of success given the underlying materials (rAAV as taught by Snyder et al. and claims 56-64 of copending Application No. 16/364763) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

17. (new rejection) Claims 49, 50, 53, 55, 56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 56-61, 63-72 of copending Application No. 16/365065. 
See claims 49, 50, 53, 55, 56 as submitted 8/2/2022.
Claims 56-61, 63-72 of copending Application No. 16/365065 recite a method for reducing the severity or extent of deficiency of aspartoacylase in a subject, the method comprising: intrathecally, intraventricularly, or intravascularly administering a recombinant adeno-associated virus (rAAV) to the subject in an amount in the range of about 
109 genome copies per subject to about 1016 genome copies per subject, wherein the rAAV comprises: (a) a nucleic acid comprising a promoter operably linked with a region encoding aspartoacylase (ASPA); and (b) a capsid protein having the amino acid sequence 
of SEQ ID NO: 8, wherein the ASPA is expressed from the nucleic acid in cells transduced by the rAAV; tissue specific promoter; SEQ ID NO: 8, which has 100% identity with instant SEQ ID NO: 109 (See Result 153 of STIC Sequence Search Result 20210920_114457_us-16-870-816-109.align250.rapbm). Further, method of using a product renders the product obvious.
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 49, 50, 53, 55, 56 and claims 56-61, 63-72 of copending Application No. 16/365065 recite a recombinant adeno-associated virus (rAAV) comprising: (i) an adeno-associated virus (AAV) capsid protein comprising an amino acid sequence SEQ ID NO: 109; and (ii) a heterologous transgene.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

18. (new rejection) Claims 59, 60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 56-61, 63-72 of copending Application No. 16/365065 as applied to claims 49, 50, 53, 55, 56 above and further in view of Snyder et al. (US20020151509; previously cited).
See claims 59, 60 as submitted 8/2/2022.
See the teachings of claims 56-61, 63-72 of copending Application No. 16/365065 above.
Claims 56-61, 63-72 of copending Application No. 16/365065 do not teach: syringe.
See the teachings of Snyder et al. above.
One of ordinary skill in the art would have been motivated to use components as taught by Snyder et al. with the rAAV as recited in claims 56-61, 63-72 of copending Application No. 16/365065. Claims 56-61, 63-72 of copending Application No. 16/365065 recite rAAV comprising transgene for delivery, and Snyder et al., which also teaches rAAV comprising transgene for delivery, teaches components known and used in the art with rAAV comprising transgene.
One of ordinary skill in the art would have had a reasonable expectation of success for using components as taught by Snyder et al. with the rAAV as recited in claims 56-61, 63-72 of copending Application No. 16/365065. There would have been a reasonable expectation of success given the underlying materials (rAAV as taught by Snyder et al. and claims 56-61, 63-72 of copending Application No. 16/365065) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
19. Claim 54 is objected to for depending on a rejected claim.
20. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648